Cuyahoga App. No. 88313. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. Upon consideration of appellant’s motion to supplement the record,
It is ordered by the court that the motion is granted and that the Clerk of the Cuyahoga County Court of Common Pleas shall certify and transmit the partial transcript of proceedings in Case No. 470055 commencing on Monday, June 12, 2006 to the Clerk of this court within twenty days of the date of this entry.